Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 9, 17, 25, 32, and 28 have been amended. Claims 1-43 are pending and rejected in the application.  This action is Final. 

Response to Arguments

Applicant Argues 
The amendments clarify that the aggregation operator is a machine learning model, that the machine learning model is applied to a result of the search query of a second (child) node. The amendments further clarify that the machine learning model is trained using historical data associated with the first (parent) node. None of these amendments are taught by either Vanier or Lee. In fact with respect to training of a machine learning model, the Office Action states, “the examiner interprets training inputs as the second search query to the machine learning model. The new output are the results of the first search query.” (Office Action, p. 5.) However, such an assertion is not supported by the disclosure of Lee.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-43 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 7, 9, 10, 11, 12, 14, 15, 17, 18, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vainer et al. U.S. Patent Publication (2013/0132420; hereinafter: Vainer) in view of d’Andrea et al. U.S. Patent (10,616,369; hereinafter: d’Andrea)

Claims 1, 9, and 17
As to claims 1, 9, and 17, Vainer discloses a system comprising: 
a memory to store executable instructions (paragraph[0043], “the client appliance 125) may include any memory or database module and may take the form of volatile…etc.”); and 
a processing device coupled with the memory, wherein the instructions, when executed by the processing device (paragraph[0035], “client appliance 125 includes a processor 150, an interface 145, and a memory 155. In general, each client appliance 125 comprises an electronic computer device operable to receive, transmit, process, and store any appropriate data associated with the environment 100 of FIG. 1…etc.), cause operations including: 
receiving, by a graphical user interface (GUI) generation logic, first input that defines a first relationship indicating a first node is dependent on a second node (Figure 4B, paragraph[0003], “a displayable graph of the relationship as a path between the data element and the selected data object, the path comprising at least two nodes, where a first node represents the selected data object and a second node represents a node associated with the data element…etc.”), the first node and the second node being included in a dependency graph (figure 4B, paragraph[0097, “The data objects 415 and 416 returned from the search may be represented as nodes in the data graph 414 displayed in the application. In some instances, the data objects 415 and 416 are also associated with different data cubes 417 and 418…etc.”, the reference describes a data graph (i.e., dependency graph) as having data cubes (i.e., nodes).), wherein the first node represents first nodal metrics including a first nodal name, a first data source, and a first search query (figure 4A and 4B, paragraph[0094]-paragraph[0096], “The user is presented with data in a particular view as defined by the predefined data cubes, allowing the user to interact with (e.g., select, modify, slice, dice, pivot, or otherwise) a particular measure, dimension, and/or view of the data cube…etc.”, the reference describes data cubes as data source data from in-memory databases.), and wherein the second node represents second nodal metrics including a second data source, and a second search query (figure 4B, paragraph[0097], “In some instances, the data objects 415 and 416 are also associated with different data cubes 417 and 418. As seen in FIG. 4B, a visual representation of the data cubes 417 and 418 associated with the responsive search results can be displayed, along with a graphical relation of the original data cube, the sales data cube 412 in the present example, to the data cubes 417 and 418 returned from the search…etc.”, the reference describes multiple data cubes from data sources in an in-memory database.); 
receiving, by the GUI generation logic, user input that indicates a first aggregation operator to be applied to a result of the second search query (paragraph[0097]-paragraph[0099], “Algorithm 600 may be implemented, for instance, to generate a new data cube that includes at least a dimension depicting a relationship of the buyer marital status data objects 416 and other sales data. In the example algorithm 600, "X" is given as a data cube selected from search results on a plurality of data cubes for a particular dimension "x'" shown in the algorithm 600…etc.”); 

Vainer does not appear to explicitly disclose 
training, by a machine learning logic, the first aggregation operator using historical data associated with the first node, wherein the first aggregation operator is a machine learning model according to the aggregation input, wherein the machine learning model is configured to determine a prediction of a result of the first search query by utilizing a result of at least the second search query as input to the machine learning model.

However, d’Andrea discloses training, by a machine learning logic, the first aggregation operator using historical data associated with the first node (column 6, lines 14-27, “A solution to this problem is proposed in an intelligent communication platform employing a machine learning process to train predictive models…based on the live user data and historical communication patterns…etc.”), wherein the first aggregation operator is a machine learning model according to the aggregation input (Column 6, lines 44-67, “The intelligent communication platform provides these solutions using a machine learning process capable of generating a trained prediction model that may be used to predictively determine a communication request resolution based on a variety of data….etc.”), wherein the machine learning model is configured to determine a prediction of a result of the first search query by utilizing a result of at least the second search query as input to the machine learning model (Column 6, lines 44-67, “To generate the trained prediction model, a machine learning process iteratively inputs selected subsets of data features related to communication request initiators and communication request recipients, as well as historical patterns of handling and distributing communication requests as training data to a machine learning algorithm…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vainer with the teachings of d’Andrea to use a machine learning process to train models which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vainer with the teachings of d’Andrea to distribute communication request based on collaboration circle membership data using machine learning (d’Andrea: column 1, lines 48-53). 

Claims 2, 10, 18
As to claims 2, 10, and 18, the combination of Vainer and d’Andrea discloses all the elements in claim 17, as noted above, and Vainer further disclose wherein the instructions being executable by the one or more processors to perform further operations comprising: 
receiving, by the GUI generation logic, second input corresponding to the first nodal metrics and the second nodal metrics (paragraph[0098], FIG. 4C illustrates a screen shot 400c depicting a user’s selection of a particular node associated with a data cube different from the initial sales data cube 412…etc.”). 

Claims 3, 11, 19
As to claims 3, 11, and 19, the combination of Vainer and d’Andrea discloses all the elements in claim 17, as noted above, and Vainer further disclose wherein the first node represents a first measurement that is observable over time, and the second node represents a second measurement that is observable over time (paragraph[0031], “A cube measure may be a fact, such as a numeric fact…Measures may include, for example, specific product sales data according to a set period of time…etc.”). 
Claims 4, 12, and 20
As to claims 4, 12, and 20, the combination of Vainer and d’Andrea discloses all the elements in claim 17, as noted above, and Vainer further disclose wherein the instructions being executable by the one or more processors to perform further operations comprising: generating, by the machine learning logic, the prediction, classification or clustering of the result of the first search query by performing machine learning operations with the machine learning model(figure 4A and 4B, paragraph[0094]-paragraph[0096], “The user is presented with data in a particular view as defined by the predefined data cubes, allowing the user to interact with (e.g., select, modify, slice, dice, pivot, or otherwise) a particular measure, dimension, and/or view of the data cube…etc.”, the reference describes data cubes as data source data from in-memory databases.),.

Claims 6, 14, and 22
As to claims 6, 14, and 22, the combination of Vainer and d’Andrea discloses all the elements in claim 17, as noted above, and Vainer further disclose wherein the first data source includes a first source of first time series data(figure 4A and 4B, paragraph[0094]-paragraph[0096], “The user is presented with data in a particular view as defined by the predefined data cubes, allowing the user to interact with (e.g., select, modify, slice, dice, pivot, or otherwise) a particular measure, dimension, and/or view of the data cube…etc.”, the reference describes data cubes as data source data from in-memory databases.), wherein the first time series data comprises a first sequence of data points that are associated with successive points in time (Figure 4B, paragraph[0095], “For example, the point-of-sales data can include revenue sales data arranged by quarter…etc.”, 4B shows time series per successive quarter and year).   

Claims 7, 15, and 23
As to claims 7, 15, and 23, the combination of Vainer and d’Andrea discloses all the elements in claim 17, as noted above, and Vainer further disclose wherein the first data source includes a first source of first time series data, wherein the first time series data comprises a first sequence of data points that are associated with successive points in time (Figure 4B, paragraph[0095], “For example, the point-of-sales data can include revenue sales data arranged by quarter…etc.”, 4B shows time series per successive quarter and year), and 
wherein the first time series data is raw machine data (paragraph[0034], “the data objects 143 may be stored in a raw…form...etc.”).

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vainer et al. U.S. Patent Publication (2013/0132420; hereinafter: Vainer) in view of d’Andrea et al. U.S. Patent (10,616,369; hereinafter: d’Andrea) and further in view of Cronin et al. U.S. Patent Publication (2014/0280065; hereinafter: Cronin) 

Claims 5, 13, and 21
As to claims 5, 13, and 21, the combination of Vainer and d’Andrea discloses all elements in claim 17, as noted above, and Vainer further disclose wherein the instructions being executable by the one or more processors to perform further operations comprising: 
causing, by the GUI generation logic, the dependency graph to be rendered in a first state, wherein the dependency graph is a visual representation of a causal structure that includes the first node, the second node and the first relationship (Figure 4C, paragraph[0097], “The data objects 415 and 416 returned from the search may be represented as nodes in the data graph 414…etc.”); 

Vainer does not appear to explicitly disclose causing, by the GUI generation logic, a second display panel to be rendered in a first state, wherein the first state of the second display panel provides a graphical illustration of the prediction of the result of the first search query.

However, Cronin discloses causing, by the GUI generation logic, a second display panel to be rendered in a first state, wherein the first state of the second display panel provides a graphical illustration of the prediction of the result of the first search query (figure 19C, paragraph[0223]-paragraph[0225], “The GUI can additionally leverage the predict and analyze capabilities of Veritable which upon calling a predict function for a given opportunity will return data…etc.” ). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vainer with the teachings of d’Andrea and Cronin to generate a prediction interface which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vainer with the teachings of d’Andrea and Cronin to perform predictive analytics and data mining against their datasets without hiring a technical expert. (paragraph[0066])

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vainer et al. U.S. Patent Publication (2013/0132420; hereinafter: Vainer) in view of d’Andrea et al. U.S. Patent (10,616,369; hereinafter: d’Andrea) and further in view of Dereszynski et al. U.S. Patent Publication (2017/0300966; hereinafter: Dereszynski) 

Claims 8, 16, and 24
As to claims 8, 16, and 24, the combination of Vainer and d’Andrea discloses all the elements in claim 17, as noted above, and Vainer further disclose wherein the first data source includes a first source of first time series data(figure 4A and 4B, paragraph[0094]-paragraph[0096], “The user is presented with data in a particular view as defined by the predefined data cubes, allowing the user to interact with (e.g., select, modify, slice, dice, pivot, or otherwise) a particular measure, dimension, and/or view of the data cube…etc.”, the reference describes data cubes as data source data from in-memory databases.), wherein the first time series data comprises a first sequence of data points that are associated with successive points in time(Figure 4B, paragraph[0095], “For example, the point-of-sales data can include revenue sales data arranged by quarter…etc.”, 4B shows time series per successive quarter and year), and
wherein the first time series data is raw machine data(paragraph[0034], “the data objects 143 may be stored in a raw…form...etc.”)

Vainer does not appear to explicitly disclose 
wherein the instructions being executable by the one or more processors to perform further operations comprising: 
parsing the raw machine data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw machine data. 

However, Dereszynski discloses wherein the instructions being executable by the one or more processors to perform further operations comprising: 
parsing the raw machine data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw machine data (paragraph[0021], “In step 302 a query may be parsed into components. Components may include a verb component and an object component. The verb component and object components of a query may indicate how raw data is to be filtered, e.g., which work machine(s), which measurement(s), which time frame(s) and which location(s) are of interest to the user…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vainer with the teachings of d’Andrea and Dereszynski to generate and display a custom report based on raw data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vainer with the teachings of d’Andrea and Dereszynski to prevent loss of important information when filtering out a raw data file. (paragraph[0007])

Claims 25, 26, 27, 28, 29, 31, 32, 33, 34, 35, 36, 39, 40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Vainer et al. U.S. Patent Publication (2013/0132420; hereinafter: Vainer) in view of SETO U.S. Patent Publication (2015/0205691; hereinafter: SETO) and further in view of Cronin et al. U.S. Patent Publication (2014/0280065; hereinafter: Cronin) 

Claims 25, 32, and 38
As to claims 25, 32, and 38, Vainer discloses a system comprising: 
a memory to store executable instructions(paragraph[0043], “the client appliance 125) may include any memory or database module and may take the form of volatile…etc.”); and 
a processing device coupled with the memory, wherein the instructions, when executed by the processing device, cause operations including(paragraph[0035], “client appliance 125 includes a processor 150, an interface 145, and a memory 155. In general, each client appliance 125 comprises an electronic computer device operable to receive, transmit, process, and store any appropriate data associated with the environment 100 of FIG. 1…etc.): 
receiving, by a graphical user interface (GUI) generation logic, first input that defines a measurement criteria operator corresponding to a first a node in a dependency graph(Figure 4B, paragraph[0003], “a displayable graph of the relationship as a path between the data element and the selected data object, the path comprising at least two nodes, where a first node represents the selected data object and a second node represents a node associated with the data element…etc.”), wherein the first node represents first nodal metrics that includes a first search query (paragraph[0098], FIG. 4C illustrates a screen shot 400c depicting a user’s selection of a particular node associated with a data cube different from the initial sales data cube 412…etc.”), the measurement criteria operator including a behavior search query(paragraph[0031], “A cube measure may be a fact, such as a numeric fact…Measures may include, for example, specific product sales data according to a set period of time…etc.”); 
causing a display screen to be rendered that includes the dependency graph to be rendered in a first state, wherein the dependency graph is a visual representation of a causal structure that includes the first node, the second node and the first relationship (Figures 4C and 4D, paragraph[0095], “In an initial stage, a user is provided access to predefined data cubes. The user is presented with data in a particular view as defined by the predefined data cubes, allowing the user to interact with (e.g., select, modify, slice, dice, pivot, or otherwise) a particular measure, dimension, and/or view of the data cube…etc.”); and 

Vainer does not appear to explicitly disclose 
wherein observations of historical data are derived following execution of the behavior search query through analysis and classification or categorization of the historical data; 
analyzing, by a behavior analysis logic, the first nodal metrics over a specified time period based on the behavior search query, wherein the analyzing includes a comparison of a result of the first search query to the observations of the historical data; 

causing the display screen to be rendered to further include a second display panel to be rendered in a first state, wherein the first state of the second display panel provides a graphical illustration of result of the analyzing the first nodal metrics over the specified time period based on the behavior search query.

However, SETO discloses wherein observations of historical data are derived following execution of the behavior search query through analysis and classification or categorization of the historical data (paragraph[0034], “For each similar observed time series, an analysis engine may generate predictions based on downstream observations in the database, as well as display an application's behavior after similarly observed time series…etc.”); 
analyzing, by a behavior analysis logic, the first nodal metrics over a specified time period based on the behavior search query (Figure 1, paragraph[0042], “Computer application behavior may be visualized through principal component analysis or other dimensional reduction of performance observations. Principal component analysis or other dimensionality reduction analysis may generate clusters of application behaviors. These clusters may be displayed in a visualization…etc.), wherein the analyzing includes a comparison of a result of the first search query to the observations of the historical data (Figure 1, paragraph[0085]-paragraph[0086], “The historical time series 114 may have a matching segment 116, as well as an event 118 that may occur after the matching segment 116. Historical time series 120 may also have a matching segment 122 and a subsequent event 124…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vainer with the teachings of SETO to historical behavioral times series which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vainer with the teachings of SETO to predict near term and long term performance by comparing a segment of current time series data with previously observed time series to find matching segments (SETO: paragraph[0004]).

The combination of Vainer and SETO do not appear to explicitly disclose 
causing the display screen to be rendered to further include a second display panel to be rendered in a first state, wherein the first state of the second display panel provides a graphical illustration of result of the analyzing the first nodal metrics over the specified time period based on the behavior search query.


However, Cronin discloses causing the display screen to be rendered to further include a second display panel to be rendered in a first state(figures 19A and 19C, paragraph[0223]-paragraph[0225], “The GUI can additionally leverage the predict and analyze capabilities of Veritable which upon calling a predict function for a given opportunity will return data…etc.” ), wherein the first state of the second display panel provides a graphical illustration of result of the analyzing the first nodal metrics over the specified time period based on the behavior search query. (figures 19A and 19C, paragraph[0223]-paragraph[0227], “The GUI can additionally leverage the predict and analyze capabilities of Veritable which upon calling a predict function for a given opportunity will return data…Additionally disclosed are systems and methods to deliver a matrix report for historical data in a multi-tenant system. For instance, consider a summary view of a matrix report according to provided embodiments…etc.” ). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vainer with the teachings of SETO and Cronin to generate a prediction interface which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vainer with the teachings of SETO and Cronin to perform predictive analytics and data mining against their datasets without hiring a technical expert. (paragraph[0066])

Claims 26, 33, and 39
As to claims 26, 33, and 39, the combination of Vainer, SETO, and Cronin  discloses all elements in claim 38, as noted above, and Vainer further disclose wherein the analyzing based on the measurement criteria is configured to identify normal and anomalous variations in the first nodal metrics(figure 4A and 4B, paragraph[0094]-paragraph[0096], “The user is presented with data in a particular view as defined by the predefined data cubes, allowing the user to interact with (e.g., select, modify, slice, dice, pivot, or otherwise) a particular measure, dimension, and/or view of the data cube…etc.”, the reference describes data cubes as data source data from in-memory databases.).



Claims 27, 34, and 40
As to claims 27, 34, and 40, the combination of Vainer, SETO, and Cronin  discloses all elements in claim 38, as noted above, and Vainer further disclose wherein the first node is defined by first nodal metrics including a first nodal name, a first data source, and a first search query(figure 4A and 4B, paragraph[0094]-paragraph[0096], “The user is presented with data in a particular view as defined by the predefined data cubes, allowing the user to interact with (e.g., select, modify, slice, dice, pivot, or otherwise) a particular measure, dimension, and/or view of the data cube…etc.”, the reference describes data cubes as data source data from in-memory databases.), and the second node is defined by second nodal metrics including a second data source, and a second search query(figure 4B, paragraph[0097], “In some instances, the data objects 415 and 416 are also associated with different data cubes 417 and 418. As seen in FIG. 4B, a visual representation of the data cubes 417 and 418 associated with the responsive search results can be displayed, along with a graphical relation of the original data cube, the sales data cube 412 in the present example, to the data cubes 417 and 418 returned from the search…etc.”, the reference describes multiple data cubes from data sources in an in-memory database.).

Claims 28, 35, and 41
As to claims 28, 35, and 41, the combination of Vainer, SETO, and Cronin  discloses all elements in claim 38, as noted above, and Vainer further disclose wherein the first node is defined by first nodal metrics including a first nodal name, a first data source, and a first search query(figure 4A and 4B, paragraph[0094]-paragraph[0096], “The user is presented with data in a particular view as defined by the predefined data cubes, allowing the user to interact with (e.g., select, modify, slice, dice, pivot, or otherwise) a particular measure, dimension, and/or view of the data cube…etc.”, the reference describes data cubes as data source data from in-memory databases.), wherein the first data source includes a first source of first time series data, wherein the first time series data comprises a first sequence of data points that are associated with successive points in time(Figure 4B, paragraph[0095], “For example, the point-of-sales data can include revenue sales data arranged by quarter…etc.”, 4B shows time series per successive quarter and year).

Claims 29, 36, and 42
As to claims 29, 36, and 42, the combination of Vainer, SETO, and Cronin  discloses all elements in claim 38, as noted above, and Vainer further disclose wherein the first node is defined by first nodal metrics including a first nodal name, a first data source, and a first search query, wherein the first data source includes a first source of first time series data, wherein the first time series data comprises a first sequence of data points that are associated with successive points in time(Figure 4B, paragraph[0095], “For example, the point-of-sales data can include revenue sales data arranged by quarter…etc.”, 4B shows time series per successive quarter and year), and 
wherein the first time series data is raw machine data(paragraph[0034], “the data objects 143 may be stored in a raw…form...etc.”).



Claim 31
As to claim 31, the combination of Vainer, SETO, and Cronin  discloses all elements in claim 25, as noted above, and Vainer further disclose wherein the analyzing, by the behavior analysis logic, is performed in accordance with a default setting or a user-defined configuration (paragraph[0094], “The user is presented with data in a particular view as defined by the predefined data cubes, allowing the user to interact with (e.g., select, modify, slice, dice, pivot, or otherwise) a particular measure, dimension, and/or view of the data cube…etc.”).

Claims 30, 37, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Vainer et al. U.S. Patent Publication (2013/0132420; hereinafter: Vainer) in view of SETO U.S. Patent Publication (2015/0205691; hereinafter: SETO) and further in view of Cronin et al. U.S. Patent Publication (2014/0280065; hereinafter: Cronin) and further in view of Dereszynski et al. U.S. Patent Publication (2017/0300966; hereinafter: Dereszynski) 

Claims 30, 37, and 43
As to claims 30, 37, and 43, the combination of Vainer, SETO, and Cronin discloses all elements in claim 38, as noted above, and Vainer further disclose wherein the first node is defined by first nodal metrics including a first nodal name, a first data source, and a first search query, wherein the first data source includes a first source of first time series data, wherein the first time series data comprises a first sequence of data points that are associated with successive points in time(Figure 4B, paragraph[0095], “For example, the point-of-sales data can include revenue sales data arranged by quarter…etc.”, 4B shows time series per successive quarter and year), and 
wherein the first time series data is raw machine data(paragraph[0034], “the data objects 143 may be stored in a raw…form...etc.”), 

Vainer does not appear to explicitly disclose and further comprising:
parsing the raw machine data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw machine data (paragraph[0021], “In step 302 a query may be parsed into components. Components may include a verb component and an object component. The verb component and object components of a query may indicate how raw data is to be filtered, e.g., which work machine(s), which measurement(s), which time frame(s) and which location(s) are of interest to the user…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vainer with the teachings of Cronin and Dereszynski to generate and display a custom report based on raw data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vainer with the teachings of Cronin and Dereszynski to prevent loss of important information when filtering out a raw data file. (paragraph[0007])



Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000